Matter of Jayce P. (Ashley P.) (2018 NY Slip Op 06348)





Matter of Jayce P. (Ashley P.)


2018 NY Slip Op 06348


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


899 CAF 17-00180

[*1]IN THE MATTER OF JAYCE P. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; ASHLEY P., RESPONDENT-APPELLANT.


PETER J. DIGIORGIO, JR., UTICA, FOR RESPONDENT-APPELLANT. 
JOHN A. HERBOWY, UTICA, FOR PETITIONER-RESPONDENT.
JOHN G. KOSLOSKY, UTICA, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered November 15, 2016 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined the subject child to be neglected. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court